Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art discloses many examples of cases for terminals with various attachment s and mechanical structure that may fold, slide or rotate.  The prior art does not teach or faitly suggest, as a whole, the entirety of the structure of 
a portable communication terminal equipment case that is to be attached
to portable communication terminal equipment including an enclosure substantially in a rectangular shape having a front surface in which a display screen is located and a rear surface in which a camera lens is located near a one-end short side in a longitudinal direction, the portable communication terminal equipment case comprising: a case body that is to be attached to the rear surface of the portable communication terminal equipment; and a support unit provided on an exterior surface of the case body and formed in a handle shape graspable by a user with a palm of one hand, the support unit including: a first rotary section making the support unit rotatable around an axis perpendicular to the exterior surface of the case body in increments of a predetermined angle; a first plate-piece section integral with the first rotary section and constituting a part of the handle shape; a second rotary section rotatable around an axis parallel with the exterior surface of the case body in increments of a predetermined angle at one end of the first plate-piece section; and a second plate-piece section coupled to the one end of the first plate-piece section via the second rotary section, wherein a rotation axis center of the first rotary section is located adjacent to an other-end short side in the longitudinal direction, at which the camera lens is not located, and offset in a direction toward either one of corners with respect to a middle position of the short side.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for further state of art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859.  The examiner can normally be reached on Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEWIS G WEST/            Primary Examiner, Art Unit 2648